DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-9 and 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 each newly recites “a degree of recessing of the horizontally-oriented edge of the first portion being configured to anticipate bone loss proximate to the rim of the socket site during recovery from extraction of the tooth root from the socket site” (claim 1 lines 11-14; claim 18 lines 7-11), which lack support from the originally filed specification and therefore is considered to be new matter. 

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-9 and 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 each newly recites “a degree of recessing of the horizontally-oriented edge of the first portion being configured to anticipate bone loss proximate to the rim of the socket site during recovery from extraction of the tooth root from the socket site” (claim 1 lines 11-14; claim 18 lines 7-11).  It is unclear exactly what constitutes as “a degree of recessing” since the specification does not mention “degree of recessing”;  it is unclear whether such limitation refers to an angle or another measurement of the recessing.  
Claim 18 recites “the rim” (line 5), “the first portion” (line 8), which lack sufficient antecedent bases in the claims.
Claim 19 recites “the dental implant” (line 2), which lacks sufficient antecedent basis in the claims.
Claim 25 recites “an exterior surface of the first section” (line 11); dependent claim 27 recites “an exterior surface of a section”, and dependent claim 29 also recites “an exterior surface of the first section”.  It is unclear whether these recitations refer to the same or different element(s). 
Claim 26 recites “the horizontal edge”, which lacks sufficient antecedent basis in the claims. 
All claims are rejected herein base on dependency. 



Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 29 recites subject matter already recited in the base claim 25, failing to further limit the subject matter of the base claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-9 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbert et al. (2013/0209961) in view of Cottrell (2010/0330533).  
	Regarding claim 1, Rubbert et al. discloses a dental implant designed using a three-dimensional scan of an extracted tooth root (paragraph 160: “(i) Recording and digitizing (scanning) the three-dimensional anatomical shape of a human tooth or dentition; (ii) Obtaining a virtual model of the tooth as data record; and (iii) Manufacturing of the prosthesis, based on the three-dimensional data that have been obtained by the scan and if applicable, optimized”).  
Rubbert et al. shows in Fig. 47 the three-dimensional scan of the extracted tooth root 457 including a horizontally-oriented edge 461 that corresponds to a rim of a socket site from which the tooth root was extracted (paragraph 243: “outer gum line 461”)
Rubbert et al. shows the dental implant 459 comprising: a first section having a size and shape corresponding to a shortened first portion of the three-dimensional scan of the extracted tooth root so that a horizontally-oriented edge 457 of the first section is recessed within the socket site when implanted into the socket site, the first section corresponding to a region of the extracted tooth root that is proximate to the rim of the socket site (Fig. 47).  
In Figs. 41-42, the implant is 401, with first/top section 411/437, second portion 401, and third section 445,446,447. 
Rubbert et al. shows a second section (middle section of root best pointed to by reference numeral 401 in Fig. 41) corresponding to a second portion of the three-dimensional scan of the extracted tooth root, the second portion of the three-dimensional scan being positioned between the shortened first  portion and a third portion of the three-dimensional scan a circumference of the second section being smaller than a corresponding circumference of the second portion of the three-dimensional scan of the extracted tooth root (paragraph 51: “The shape of the root can be a substantial copy of the root to be replaced or may be intentionally smaller… It can be even made smaller to allow for additional substances to be injected or otherwise placed adjacent to the prosthesis to facilitate bone augmentation or soft tissue regeneration”).  
Rubbert et al. shows the third section 445, 446, 447 (Fig. 42) having a size and shape corresponding to the third portion of the three-dimensional scan of the extracted tooth root, the third section corresponding to an apex of the extracted tooth root.

Rubbert et al. disclose the root can be made smaller (paragraph 51) and that the horizontally-oriented edge 457 of the first section is recessed within the socket site when implanted into the socket site (Fig. 47).  Rubbert et al. however is not explicit that a degree of recess is to anticipate bone loss proximate to the rim of the socket site.  Cottrell et al.  discloses a dental implant having horizontally-oriented edge 54 being recessed  below the rim 56/50 of the socket site (Fig. 3; paragraph 34); the degree of recessing being configured to anticipate bone loss proximate to the rim of the socket site (paragraph 34 - “not all of the bone noted by 56 will necessarily be resorbed… Therefore, an immediate contour 54 can be achieve on a reasonable consistent clinical basis by experienced clinicians”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rubbert et al. by forming and positioning the edge of the implant recessed to the rim of the socket in anticipation of bone loss at the socket rim to the degree consistent with clinical basis by experience clinicians in order to achieve a natural emergence contour as taught by Cottrell et al. 

As to claim 2, Rubbert et al. discloses the second/middle section includes a plurality of retentive elements 401 positioned on an exterior surface thereof (Fig. 44; paragraph 42).  
As to claim 3, an exterior surface of the first section has a taper along the length of the first section with a largest circumference of the first section occurring proximate to the horizontally-oriented edge 411/437 of the first section (Figs. 41-43).  
As to claim 4, the shortened first section  of the three-dimensional scan of the extracted tooth root corresponds to the shortened first section of the three-dimensional scan; and Rubbert discloses the shorted first section of the three- dimensional scan has had at least 0.05mm in length removed from a portion of the three-dimensional scan proximate to the rim of the socket site (Figs. 12-13, paragraph 182 “The prosthesis 31 can be shaped with or without a custom shaped torus 57 that circumvents the prosthesis in a height of, for example, 0.5 mm below the line of gingiva 49”). 
 As to claim 6, the third section 225 is configured to have a size and shape substantially similar to the third portion (root) of the three-dimensional scan 141 of the extracted tooth root (Fig. 34).  
As to claim 8, Rubbert et al. shows an abutment section 415 formed of the second section (Fig. 40) capable of attaching to a carrier/mount, e.g. a carrier tool to aid insertion of the dental implant in the jawbone.  Note that the limitation “the carrier/mount” is not positively claimed as an element of the implant.  The carrier/mount and any further limitation thereof are not given patentable weight.  
	As to claims 5,7, and 9, Rubbert et al. discloses the invention substantially as claimed including the dimensions of the implant are reduced (see reduction arrows shown in Fig. 34; paragraph 226).  Rubbert et al. is silent to the claimed percentages by which the sections being smaller than the corresponding tooth sections.  However, note that Rubbert et al. discloses the shortened first section of the three- dimensional scan has had at least 0.05mm in length removed from a portion of the three-dimensional scan proximate to the rim of the socket site (paragraph 213), indicating such reduction variable is of result effective variable.  Therefore, such claimed range of 3-7%, 0.11-7% reduction (claims 5 and 7), and the length of the first section in the range of 2-4 mm (claim 9) would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
Regarding claims 18-29, Rubbert et al. in view of Cottrell discloses the invention substantially as claimed as detailed above with respect to claims 1-9.  Particularly to claims 18 and 25, note that Rubbert et al. discloses an implant root section 459 according to the shape of the extracted tooth root 457 that the edge 457 is recessed below the socket when implanted into the socket site (Fig. 47).  Rubbert et al. however is not explicit that a degree of recess is to anticipate bone loss proximate to the rim of the socket site.  Cottrell discloses a dental implant having horizontally-oriented edge 54 being recessed  below the rim 56/50 of the socket site (Fig. 3; paragraph 34); the degree of recessing being configured to anticipate bone loss proximate to the rim of the socket site (paragraph 34 - “not all of the bone noted by 56 will necessarily be resorbed… Therefore, an immediate contour 54 can be achieve on a reasonable consistent clinical basis by experienced clinicians”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rubbert et al. by forming and positioning the edge of the implant recessed to the rim of the socket in anticipation of bone loss at the socket rim to the degree consistent with clinical basis by experience clinicians in order to achieve a natural emergence contour as taught by Cottrell.
Particularly to claims 24 and 25, note that Rubbert et al. discloses at least one groove 75, 87, 89, (Figs. 17A-17B) being positioned and configured to engage with bone positioned proximate to the rim of the socket site.  Note that Cottrell also discloses grooves 34b positioned and configured to engage with bone proximate to the rim of the socket site (Fig. 2; paragraph 32).  

Response to Arguments
11.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection under Rubbert et al. in view of Cottrell as detailed above. 
Regarding the newly recited limitation(s) “a degree of recessing…”, not ethat such limitation(s) is rejected under USC 112(a) and USC 112(b) as detailed above.  As to the prior art, Rubbert et al. is not explicit that a degree of recess is to anticipate bone loss proximate to the rim of the socket site.  Cottrell discloses a dental implant having horizontally-oriented edge 54 being recessed  below the rim 56/50 of the socket site (Fig. 3; paragraph 34); the degree of recessing being configured to anticipate bone loss proximate to the rim of the socket site (paragraph 34 - “not all of the bone noted by 56 will necessarily be resorbed… Therefore, an immediate contour 54 can be achieve on a reasonable consistent clinical basis by experienced clinicians”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rubbert et al. by forming and positioning the edge of the implant recessed to the rim of the socket in anticipation of bone loss at the socket rim to the degree consistent with clinical basis by experience clinicians in order to achieve a natural emergence contour as taught by Cottrell.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772